Filed 6/28/22; opinion on transfer from Supreme Court
      CERTIFIED FOR PARTIAL PUBLICATION
IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                   SECOND APPELLATE DISTRICT

                               DIVISION FIVE


THE PEOPLE,                                  B293030

       Plaintiff and Respondent,             (Los Angeles County
                                             Super. Ct. No. TA141014)
       v.

ANDRES LIMA,

       Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Allen J. Webster, Judge. Affirmed as modified
and remanded for further proceedings.
      C. Matthew Missakian, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta and Xavier Becerra, Attorneys General, Lance
E. Winters, Chief Assistant Attorney General, Susan Sullivan
Pithey, Senior Assistant Attorney General, Steven D. Matthews,


      Pursuant to California Rules of Court, rules 8.1100 and
8.1110, this opinion is certified for publication with the exception
of the Discussion parts A, B, D, E, and F; Presiding Justice
Rubin’s concurring opinion is certified for publication in full.
Justice Baker’s concurring opinion is not certified for publication.


                                        1
Idan Ivri, and Roberta L. Davis, Deputy Attorneys General, for
Plaintiff and Respondent.

                     I.    INTRODUCTION

      A jury convicted defendant and appellant Andres Lima of
the attempted willful, deliberate, and premeditated murder of
Israel R. (Pen. Code, §§ 664/187, subd. (a)1) and the assault of
Omar O. by means of force likely to produce great bodily injury
(§ 245, subd. (a)(4)). The jury found true the allegations that in
the commission of the attempted murder, a principal personally
used and personally and intentionally discharged a firearm
causing great bodily injury (§ 12022.53, subds. (b)–(d) & (e)(1))
and defendant committed the offenses for the benefit of, at the
direction of, and in association with a criminal street gang with
the specific intent to promote, further, and assist in criminal
conduct by gang members (§ 186.22, subds. (b)(1)(C) (attempted
murder) & (b)(1)(A) (assault)).2 Defendant admitted he served
two prior prison terms. (§ 667.5, subd. (b).) The trial court
sentenced defendant to 32 years to life in state prison.



1    All statutory references are to the Penal Code unless
otherwise noted.

2     The jury was unable to reach verdicts as to codefendants
Daniel Gutierrez and Raymundo Hernandez, who also were
alleged to have committed willful, deliberate, and premeditated
attempted murder and assault by means of force likely to produce
great bodily injury with the accompanying firearm and gang
allegations, as well as other alleged enhancements specific to
those defendants.




                                 2
       In his original appeal filed on October 4, 2018, defendant
contended we must reverse his conviction for attempted murder
in light of Senate Bill No. 1437 which abrogated the natural and
probable consequences doctrine; even if Senate Bill No. 1437 did
not abrogate the natural and probable consequences doctrine as
to attempted murder, the trial court erred in failing to instruct
the jury that a premeditated and deliberate attempted murder
had to be a natural and probable consequence of the target crime;
the prosecutor committed misconduct by using prospective jurors’
comments to bolster the prosecution’s factual theories and
inflame the jury’s passions and biases; remand was warranted to
allow the trial court to exercise its discretion whether to strike
the firearm enhancements pursuant to section 12022.53,
subdivision (h); and he was entitled to 116 days of conduct credit.
       On May 27, 2020, we remanded the matter to the trial
court so it might exercise its discretion whether to strike any of
defendant’s section 12022.53 firearm enhancements, ordered the
sentencing minute order modified to reflect that defendant was
awarded 116 days of conduct credit, and affirmed the judgment in
all other respects.
       On August 19, 2020, the California Supreme Court granted
defendant’s petition for review. On January 5, 2022, the
Supreme Court transferred the cause back with directions to
vacate our decision and reconsider the cause in light of Senate
Bill No. 775 (Stats. 2021, ch. 551).
       On February 8, 2022, defendant filed a post remand
supplemental brief in which he argues his attempted murder
conviction must be reversed after enactment of Senate Bill No.
775 because it cannot be determined that the trial court’s now
erroneous instruction on attempted murder under the natural




                                3
and probable consequences doctrine was harmless beyond a
reasonable doubt; Senate Bill No. 775 renders moot his
instructional error argument concerning premeditated and
deliberate attempted murder and the natural and probable
consequence doctrine; and the criminal street gang and firearm
sentence enhancements must be reversed in light of Assembly
Bill No. 333 (2021–2022 Reg. Sess.).

                     II.    BACKGROUND3

A.    The Prosecution’s Case

      1.    The Fight and Shooting

      At around 10:00 a.m. on July 17, 2016, 16-year-old Israel O.
had a dispute on Facebook with another minor, Miguel R., during
which Miguel challenged Israel to a fight at the Rosecrans
Recreational Center, a park. Israel agreed. Israel wanted
“backup,” so he asked his brothers Aaron O. and Omar O. and
Omar’s friend Alvaro Q. to accompany him.4 At about 12:45 p.m.
that day, Israel and the others went to the Rosecrans
Recreational Center.


3    Because Gutierrez and Hernandez are not parties to this
appeal, our recitation of facts focuses on those related to
defendant and the issues he raises on appeal.

4     Israel testified that he did not tell his brothers that he was
going to the park to fight someone because he believed they
would not take him. Omar testified that Israel told him about
the planned fight with Miguel.




                                 4
       The Rosecrans Recreation Center was in the Gardena 13
gang’s territory. Neither Israel nor Miguel was a gang member.
Omar, Aaron, and Alvaro also were not gang members.
       After arriving at the park, Israel and the others sat on a
bench. Israel got up to put his sweatshirt in Aaron’s car. As
Israel walked to Aaron’s car, two groups of people approached
him. The groups totaled 10 people and consisted mostly of
Hispanic males. Defendant approached Israel and said, “‘Where
the shoelaces at?’” “Shoelaces” was a derogatory term that
referred to South Los gang members. South Los and Gardena 13
were rival gangs. Defendant then asked Israel where he was
from. Israel, who understood defendant to be asking to which
gang he belonged, did not respond. Defendant punched Israel in
the face multiple times. Israel defended himself.
       Omar and Aaron ran to assist Israel and became involved
in fights with defendant’s companions. Omar approached the
group and said, “[W]hoa, stop, what’s happening?” He heard
someone say “‘Nah, fuck that’” and was then struck in the face
and the back of the head, multiple times, by two of defendant’s
companions. Omar could not identify his attackers. He suffered
a cut to his left eyebrow and lost vision in his left eye for some
period of time.
       Aaron heard defendant say, “‘This is Gardena.’” Aaron
responded, “‘I don’t bang.’” Alvaro saw a man other than
defendant make a gang sign with his hand and heard him say,
“‘Gardena’” and “‘Fuck your dead homies.’”
       At the same time, Alvaro approached Miguel, whom he
knew, to ask what was taking place. They argued and attempted
to fight, but a woman with a baby interceded.




                                5
      At some point, defendant picked up Israel by the legs and
slammed him to the ground. Defendant picked up Israel again
and pinned his arms behind his back. On direct examination,
Israel testified that defendant then said, “‘Get the burner.’”
Israel understood a “burner” to be a gun. On cross-examination,
Israel testified he was not sure if he heard the word “burner” or if
defendant used that word. On redirect examination, Israel
explained that he was having trouble remembering, given the
passage of time. When he told a detective in July 2016 that
defendant said, “‘Get the burner,’” he was very clear.
      Omar testified that he heard defendant say, “‘Get the
burner, get the burner, come shoot him.’” Aaron testified that he
heard defendant or one of his codefendants say something like,
“‘Take out the strap,’” or “‘Take out the burner.’” He understood
“strap” or “burner” to be a gun. Aaron heard defendant say—
referring to Israel—“Shoot him . . . .”
      A juvenile, Leonardo E., shot Israel in his lower abdomen.
Leonardo said something about the number 13, and defendant
and his companions ran away.
      A three-second video of part of the incident at the park was
provided to the police. Los Angeles Police Department Detective
Christian Mrakich showed the video to Gardena Police
Department Officer Jason Hooker and Los Angeles Police
Department Officer Joseph Chavez who identified, among others,
defendant and Leonardo from the video.

      2.    Gang Evidence

      In July 2016, Officer Hooker worked in a unit that handled
all gang-related crimes in Gardena. Gardena 13 was the largest




                                 6
gang in Gardena. The number 13 in the gang’s name showed it
was “paired up” with the Mexican Mafia. Officer Hooker opined
that defendant and Hernandez were members and Leonardo was
an associate of the Gardena 13 gang.
       Officer Chavez testified as the prosecution’s gang expert.
As a member of the Los Angeles Police Department’s gang unit,
one of the gangs he was assigned was the Gardena 13 gang.
Officer Chavez opined that Gutierrez was an associate and
defendant, Hernandez, and Leonardo were members of Gardena
13. Defendant and Hernandez stipulated that they were
members of Gardena 13.
       Officer Chavez testified that the inquiry, “‘Where are you
from’” is gang-related and usually leads to a confrontation or an
altercation. According to Officer Chavez, veteran gang members
use juvenile gang members—veterans know that juveniles will
not receive the same punishment for committing the same crimes
as adults. “Up-and-comer[s]” in a gang “have to show that they’re
willing to do what the older members ask of them and be who the
older members want them to be.”
       The prosecutor gave Officer Chavez a set of hypothetical
facts based on the facts in this case and asked if the attempted
murder and assault were committed for the benefit of, at the
direction of or in association with the Gardena 13 gang, with the
specific intent to promote, further, or assist in any criminal
conduct by gang members. Officer Chavez testified that the
shooting in the hypothetical was committed for the benefit of, in
association with, and at the direction of Gardena 13.




                               7
B.    The Defense Case5

       Martin Flores testified as a gang expert for Gutierrez.6 He
testified that he was one of 12 non-law enforcement gang experts
on the Los Angeles County Superior Court’s panel. He grew up
in East Los Angeles where he was exposed to gangs. As an adult,
he worked throughout Los Angeles County to divert young people
from gang participation. Later, he worked with high risk and
incarcerated young people through a conference he developed
called “Wake Up, It Ain’t No Game.” Flores “work[ed] a lot” as a
gang expert and earned $220,000 the previous year.
       Flores testified he was familiar with the case. He had read
the police reports and listened to some of the testimony. He
opined that simply because Gutierrez lived in an area where gang
members lived and spoke to people in that area did not make
Gutierrez a gang associate. Flores believed that Gutierrez was
not a Gardena 13 associate or member. Gutierrez was not at the
Rosecrans Recreational Center in a gang capacity; he was there
with other members of the community, a couple of whom had
gang histories. Like Gutierrez, those community members were
not at the park in a gang capacity.
       Flores explained that the fight and shooting resulted from a
personal conflict and were not gang related. The victim and his
companions were not gang associates or members. Leonardo did


5    None of the defendants testified at trial. Neither defendant
nor Hernandez called any witnesses.

6     Derek Ibanez also testified for Gutierrez. Because his
testimony is not relevant to the issues on appeal, we do not
summarize it here.




                                8
not have gang tattoos and testimony about his gang status was
speculation.
       On cross-examination, the prosecutor told Flores to assume
that the first thing the person who was shot was asked was,
“Where are you from?”; Gutierrez was actively involved in the
fight and threw punches; he threw up a “G”; he said, “Gardena”;
he said, “[F]uck your dead homies” at the beginning of the fight;
and he said, “[S]hoot him” and asked if that was enough to
change his opinion that Gutierrez was not a gang associate or
member. Flores said it would not change his opinion without
further information. Flores explained that the inquiry, “‘[W]here
are you from?’” is not automatically a gang challenge and may be
an attempt to recall a person’s identity.

                      III.   DISCUSSION

A.   Senate Bill No. 775

      On October 5, 2021, during the pendency of this appeal, the
Governor signed Senate Bill No. 775 which sought to “clarif[y]
that persons who were convicted of attempted murder or
manslaughter under a theory of felony murder and the natural
probable consequences doctrine are permitted the same relief as
those persons convicted of murder under the same theories.”
(Sen. Bill No. 775 (2021–2022 Reg. Sess.), as amended October 5,
2021, p. 3; Stats. 2021, ch. 551, §§ 1–2.) Section 1170.95’s
amendments became effective January 1, 2022. Section 1170.95,
subdivision (g) provides that a person whose conviction for
attempted murder is not final may challenge on direct appeal the




                                9
validity of that conviction based on the changes made to sections
188 and 189 by Senate Bill No. 1437.
       The trial court instructed the jury on two theories of
attempted murder: direct aiding and abetting and natural and
the probable consequences doctrine. (CALCRIM Nos. 400 [Aiding
and Abetting: General Principles]; 401 [Aiding and Abetting:
Intended Crimes]; 403 [Natural and Probable Consequences
Doctrine (Only Non-Target Offenses Charged)].) Defendant
concedes that direct aiding and abetting remains a valid theory of
guilt after enactment of Senate Bill Nos. 1435 and 775. The
parties agree that the natural and probable consequences
doctrine is no longer a valid theory of guilt for attempted murder.
The parties also agree that when a court instructs a jury on both
a valid theory of guilt and an invalid theory of guilt we review the
error under the “harmless beyond a reasonable doubt” standard
established in Chapman v. California (1967) 386 U.S. 18, 24.)
(People v. Aledamat (2019) 8 Cal.5th 1, 3 (Aledamat).) Employing
that standard, we “must reverse the conviction unless, after
examining the entire cause, including the evidence, and
considering all relevant circumstances, [we] determine[] the error
was harmless beyond a reasonable doubt.” (Ibid.)

      1.    Background

       The trial court instructed the jury with CALCRIM No. 601
as follows: “If you find the defendant guilty of attempted murder
on a theory of Aiding & Abetting as described in Jury Instruction
401, you must then decide whether the People have proved the
additional allegation that the attempted murder was done
willfully, and with deliberation and premeditation.”




                                10
       In her closing argument to the jury, the prosecutor
explained that if the jury found defendant guilty under an aiding
and abetting theory, then it had to decide whether the attempted
murder was willful, deliberate, and premeditated. If it found
defendant guilty under the natural and probable consequences
doctrine, then it did not “move on to willful, deliberated, and
premeditated.”
       The trial court provided the jurors with two verdict forms
for count 1, one each for a finding of guilty and not guilty, and
two verdict forms for count 3, one each for a finding of guilty and
not guilty. The verdict form for guilty on count 1 was comprised
of six paragraphs, the first of which stated: “WE, THE JURY IN
THE ABOVE-ENTITLED ACTION, FIND THE DEFENDANT,
ANDRES LIMA, GUILTY OF THE CRIME OF ATTEMPTED
MURDER, IN VIOLATION OF PENAL CODE SECTION
664/187(a), A FELONY, AS CHARGED IN COUNT 1 OF THE
INFORMATION, WHO DID UNLAWFULLY AND WITH
MALICE AFORETHOUGHT ATTEMPT TO MURDER ISRAEL
R.O., A HUMAN BEING ON OR ABOUT JULY 17, 2016, IN
THE COUNTY OF LOS ANGELES.”
       The second paragraph of the guilty verdict form for count 1
stated, “IT IS FURTHER ALLEGED THAT THE AFORESAID
ATTEMPTED MURDER WAS COMMITTED WILLFULLY,
DELIBERATELY AND WITH PREMEDITATION. [¶] WE
FIND THIS ALLEGATION TO BE TRUE OR NOT TRUE
(CIRCLE ONE)” The remaining paragraphs required that the
jurors either find true or not true the other sentencing allegations
that had been charged against defendant.




                                11
       The guilty verdict form for count 3 was comprised of two
paragraphs, the second of which required that the jurors either
find true or not true the gang enhancement allegation.
       The trial court instructed the jury that “You’ll be given
verdict forms, some time after you started deliberating. As soon
as all jurors have agreed on a verdict, the [fore]person—this time
it’s the foreperson. No one else, but the foreperson—must date
and sign the appropriate verdict form and notify the bailiff.”
And, although the court had earlier advised the jurors that “all
forms must be completely filled out,” it did not advise the jurors
that they needed to circle true or not true on the sentencing
enhancements.
       After the jurors indicated that they had reached verdicts,
the court clerk began to read the guilty verdict on the attempted
murder charge. But when she read the second paragraph that
was supposed to include a circle either finding true or not true
the premeditation allegation, the clerk stopped, informing the
trial court that “it wasn’t circled.” The court observed, “I thought
it was circled at the bottom.” The clerk responded, “These are not
circled.” The court replied, “Yeah, okay. Okay. [¶] You [sic] not
quite—this is not completed. You got to go back and complete
them. [¶] Okay. All of the jurors have to go. [¶] Read them
carefully and circle them and come back.” Within minutes,7 the
jury completed the verdict forms, including by circling the part of

7      The record also indicates that the jurors had failed to
complete the guilty form as to count 3 as the clerk’s transcript
stated, “it is determined that verdicts are not complete” and then
later, that the jury had “indicate[d] that the verdict forms are
now complete.” (Italics added.) The clerk initially began reading
the verdicts at 2:10 p.m. At 2:20 p.m., the jury indicated it had
completed the verdict forms.




                                12
the form indicating that it found true the allegation that the
attempted murder was committed willfully, deliberately, and
with premeditation. The jury also circled “true” for all the
remaining sentencing enhancement allegations for count 1 and
count 3.

      2.    Analysis

      Defendant contends that because the jury originally left
blank the willful, deliberate, and premeditated allegation finding,
the jury necessarily based its attempted murder verdict on the
natural and probable consequences doctrine; such a conclusion is
consistent with CALCRIM No. 601 and the prosecutor’s closing
argument. He argues it is unrealistic to conclude that if the jury
relied on the natural and probable consequences doctrine to
convict him of attempted murder and thus deliberately left blank
the willful, deliberate, and premeditated allegation on the verdict
form, the jury would have challenged the trial court when it told
them to return to the jury room and complete the verdict form as
to that allegation. We disagree.
      The record demonstrates the jury’s failure to fill out the
verdict forms fully was inadvertent. First, the jurors failed not
only to complete the verdict form as to the premeditation
allegation but failed also to complete the verdict form as to any of
the other sentencing allegations, including firearm allegations for
which there is no dispute there was overwhelming evidence.
Further, it took only 10 minutes for the clerk to read the verdict
form initially, the trial court to address the matter and instruct
the jury to return to the jury room and complete the verdict
forms, and the jury to return to the jury room and complete the




                                13
verdict forms. If the jury had based its attempted murder verdict
on the natural and probable consequences doctrine, it would not
have circled the true finding on the willful, deliberate, and
premediated allegation so quickly. Rather, the jury would have
spent time discussing how to respond to the court’s erroneous
instruction and would have sent the court a request to clarify its
instruction—on several occasions, the jury requested the court
provide assistance in its deliberations.
      Defendant further contends that the “strong indication that
the jury actually relied upon natural and probable consequences
also establishes—based on the unique instructions used and the
arguments made here—that the jury was not convinced of the
case for direct aiding and abetting.” According to defendant, the
prosecutor made clear in closing argument that the prosecution
preferred an aiding and abetting conviction to a natural and
probable consequences conviction and the natural and probable
consequences theory therefore was “similar” to a lesser included
offense. He concludes that if “the prosecution’s evidence of direct
aiding and abetting was strong enough, the jury would have
rewarded that evidence with the convictions the prosecution was
asking for.”
      The evidence of direct aiding and abetting was
overwhelming. The evidence showed that defendant approached
Israel and issued the gang challenge, “‘Where you from?’” Israel
did not respond, and defendant attacked him. After slamming
Israel to the ground, defendant picked up Israel and held his
arms behind his back. Then defendant or one of his companions
called for someone to get a “burner”—i.e. a gun. Defendant told
Leonardo to shoot Israel. Defendant held Israel while Leonardo
shot Israel. Law enforcement identified defendant from the




                                14
three-second video, other witnesses identified him and described
his role in the fight and shooting before and at trial.
       Accordingly, the trial court’s error in instructing the jury on
natural and probable consequences was harmless beyond a
reasonable doubt. (Aledamat, supra, 8 Cal.5th at p. 3.)

B.    The Trial Court’s Failure to Instruct on Premeditation and
      Deliberation

       In his original appeal, defendant contended that if we did
not hold that Senate Bill No. 1437 abrogated the natural and
probable consequences doctrine as to attempted murder, we still
had to reverse his conviction for willful, deliberate, and
premeditated attempted murder because the trial court erred in
failing to instruct the jury that premeditated and deliberate
attempted murder had to be a natural and probable consequence
of the target crime. In his supplemental brief, defendant asserts
that this contention is moot in light of Senate Bill No. 775, which
“clarifie[s]” that a defendant may not be convicted of attempted
murder on a natural and probable consequences theory. We
agree.

C.    Prosecutorial Misconduct

      Defendant argues that the prosecutor committed
misconduct when she referred to prospective jurors’ comments in
her rebuttal argument to bolster the prosecution’s factual
theories and inflame the jury’s passions and biases. We agree
that the prosecutor committed misconduct, but conclude the
misconduct was not prejudicial.




                                 15
      1.    Background

      During her rebuttal argument, the prosecutor addressed
the testimony of Flores, Gutierrez’s gang expert. She noted that
Flores “pretty much would not say that this was a gang crime on
any level with any facts.” The prosecutor then said she wanted to
direct the jury’s attention to jury selection, stating that “some of
the things that the perspective [sic] jurors said during that
conversation, if you were listening carefully, are the exact
concepts we are dealing with in this case.”8 She then said to the
jury:
      “How about the man who talked about his special needs son
who was crossing the street. And he was hit up by a group of
guys who said where you from, before they shot him five times
and he still has five bullets in his body.
      “How about the woman who said her god daughter’s sister
was part of a gang and that gang was called Gardena 13. We
hadn’t even mentioned what gang was involved in this case.
      “How about the guy who went to Vegas, remember him.”
      Defense counsel objected, “Objection, your Honor, [Evidence
Code section] 352.” The trial court overruled the objection
stating, “Argument of counsel is not evidence. Evidence is that
which has been testified to, stipulations[,] and exhibits. And
you’ve had a combination of all three.”
      The prosecutor resumed her argument:


8     Only portions of the jury voir dire are in the record on
appeal, so we are unable to determine the accuracy of the
prosecutor’s characterizations of the prospective jurors’
responses. In any event, defendant does not challenge the
accuracy of the prosecutor’s recitation of voir dire.




                                16
        “How about the man who went to Vegas. Remember him.
He was pretty likeable. And he talked about gangs because he
grew up around gangs and he told you the veteran gang members
make the younger gang members prove themselves and they
prove themselves by committing crimes.
        “Now, the defense wants you to think that Martin Flores is
a true gang expert. These concepts are basic and they are things
that people are dealing with in the community. I didn’t even
need to bring a gang expert in here to explain some of these
concepts. But Officer Chavez is a police officer who is risking his
life every day in this neighborhood to protect the community
against gang crimes. But I guess they don’t want you to think
that he’s an expert. They want Martin Flores, who is paid
$220,000 a year to testify for the defense to explain to you that
this isn’t a gang crime. That is not credible. And you know that.”
        Later, discussing whether prosecution witnesses had
motives to lie, the prosecutor said to the jury, “What is the motive
to lie for these kids. Honestly. Do you think they want to be
here? You think they want to be going through this? You think
they want to sit on that witness stand and identify known gang
members? There was a very powerful moment in this trial where
I was asking [a witness] what his concerns were. And he said it
in a way that I wouldn’t necessarily say it and maybe you
wouldn’t say it. I would probably just say straight out, I’m scared
of retaliation. What he said, though, was so powerful. He said,
I’m afraid that what I say up here, is going to affect me out
there.[9]

9      During direct examination, the prosecutor had asked Aaron
if he was nervous about testifying. Aaron responded that he was.
The prosecutor asked what caused him to be nervous. Aaron




                                17
       “And if there is one thing that you all can agree on, [it] is
that witnesses who testify in gang cases, do get retaliated
against. Do you remember the young girl, she was sitting right
here. She was very sharp. She was the one that ditched school to
go to Starbucks. She was talking about her friend in Carson, who
was killed on his door step. She was like, I know who did it. I
know who did it and the police are not arresting them and she
[was] frustrated. But then when I asked her, did you pick that
person out of a photo?
       “Yes, I told them.
       “Okay, are you willing to go to court?
       “No. She wanted nothing to do with that responsibility.
Why? Because it [is] scarry [sic]. Because gang cases are scarry
[sic]. And, so, you think these witnesses are going to come in
here, that they’re going to point people out in sic-packs [sic] and
they’re going to identify these defendants. If they are lying, what
do they have to gain from that? Nothing.”
       Later, the prosecutor, discussing gang culture, said,
“[Defense counsel] got up here, at the very beginning of the
defense’s argument and he said oh, you know, a young man got
shot. And there’s a cultural [sic] out there. Kind of breezed by it.
But let’s talk about the culture. And this is where I’m going to
end. There is a culture of adult gang members, making juveniles
commit their crimes. Why? Because gangs want to stay in
business. They want to keep doing what they do, which is engage

responded, “Just saying something I shouldn’t.” The prosecutor
asked, “And when you say that you’re worried about saying
something you shouldn’t say, what do you mean?” Aaron
answered, “I just don’t want to say anything that’s going to put
my life in threat.” The prosecutor asked, “So you have a fear of
retaliation?” Aaron responded, “Yes.”




                                18
in violence on our sheets [sic]. And the way they’re going to do it,
is they’re going to target our youth. They’re going to go after the
young boys and girls of our communities. They’re going to go
after the teenagers and they’re going to make them do their dirty
work. And that’s exactly what these three defendants did. And
they should be ashame[d] of themselves.”
       After returning from a lunch recess, defense counsel moved
for a mistrial, arguing that several parts of the prosecutor’s
argument were inflammatory and misconduct including, as
relevant here, her reference to gang shootings that were not part
of the trial evidence and to the statement by the prospective juror
who “went to Vegas” and had grown up around gangs that
veteran gang members made younger gang members prove
themselves by committing crimes. The trial court denied
defendant’s mistrial motion, ruling the jury had heard about the
other shootings and the prospective juror’s comment about the
actions of “veteran gang members” during voir dire.

      2.    Standard of Review

      A claim of prosecutorial misconduct is governed by the
abuse of discretion standard of review. (People v. Alvarez (1996)
14 Cal.4th 155, 213.) “To prevail on a claim of prosecutorial
misconduct based on remarks to the jury, the defendant must
show a reasonable likelihood the jury understood or applied the
complained-of comments in an improper or erroneous manner.
[Citations.] In conducting this inquiry, we ‘do not lightly infer’
that the jury drew the most damaging rather than the least
damaging meaning from the prosecutor’s statements. [Citation.]”




                                 19
(People v. Frye (1998) 18 Cal.4th 894, 970, disapproved on other
grounds in People v. Doolin (2009) 45 Cal.4th 390, 421, fn. 22.)

      3.    Analysis

       “‘“‘A prosecutor’s misconduct violates the Fourteenth
Amendment to the United States Constitution when it “infects
the trial with such unfairness as to make the conviction a denial
of due process.” [Citations.] In other words, the misconduct must
be “of sufficient significance to result in the denial of the
defendant’s right to a fair trial.” [Citation.] A prosecutor’s
misconduct that does not render a trial fundamentally unfair
nevertheless violates California law if it involves “the use of
deceptive or reprehensible methods to attempt to persuade either
the court or the jury.”’”’ ([People v. Powell (2018) 6 Cal.5th 136,]
172.)” (People v. Hoyt (2020) 8 Cal.5th 892, 943.)
       “It is well settled that it is misconduct for a prosecutor to
base argument on facts not in evidence. [Citation.]” (People v.
Mendoza (2016) 62 Cal.4th 856, 906.) Similarly, it is misconduct
for prosecutors to “quote individual jurors in their argument to
the entire jury.” (People v. Freeman (1994) 8 Cal.4th 450, 517.)
Nevertheless, “‘it does not follow that such conduct is necessarily
prejudicial in any given case.’ [Citations.]” (Id. at p. 518.)

            a.    Forfeiture

      “[T]o preserve a claim of prosecutorial misconduct for
appeal, ‘“‘a criminal defendant must make a timely and specific
objection and ask the trial court to admonish the jury to
disregard the impropriety.’” [Citation.] The lack of a timely




                                20
objection and request for admonition will be excused only if either
would have been futile or if an admonition would not have cured
the harm.’ [Citation.]” (People v. Hoyt, supra, 8 Cal.5th at
pp. 942–943.)
       On appeal, defendant contends the prosecutor’s references
to statements by prospective jurors were impermissible because
those statements were not evidence admitted at trial. Those
statements concerned (1) the man with the special needs son who
was asked, “‘Where you from?’” before being shot, (2) the woman
whose goddaughter’s sister was part of the Gardena 13 gang, (3)
the man who had grown up around gangs and said that veteran
gang members made younger gang members prove themselves by
committing crimes, and (4) the woman who was afraid to testify
about a gang killing. Defendant further contends the prosecutor
improperly argued that “guilty verdicts would help reduce the
ability of gangs to ‘target our youth,’ ‘go after the young boys and
girls of our communities’ and ‘go after the teenagers and . . .
make them do their dirty work.’”
       The Attorney General argues that defendant forfeited most
of his claims on appeal because he failed to object on the same
grounds and request an admonition in the trial court. Defendant
argues there was no forfeiture because any objection would have
been futile as the trial court had instructed the attorneys to not
interrupt each other’s arguments with objections “if at all
possible” and it overruled defense counsel’s first objection to the
prosecutor’s argument.
       In defense counsel’s motion for a mistrial, he initially
argued, “I think that it was highly prejudicial, inflammatory and
misconduct for the prosecutor to bring in statements about other
shootings, other gang shootings, other gun incidents outside this




                                21
court, referring to mask [sic] killings, I believe. And I believe
that . . . was strictly inflammatory and I would be moving for
mistrial on behalf of [defendant] based upon that.” During
argument on his mistrial motion, defense counsel added, “But
with that statement, a man went to Vegas . . . and [what] she’s
talking about . . . brings that into context with veteran gang
members . . . and comparing what they do with new or young
gang members, that’s not a part of this case and I think was
improper and insightful [sic] to bring that up.”
       Defendant’s failure to object timely, or at all, in the trial
court to the references to the prospective juror whose
goddaughter’s sister was part of the Gardena 13 gang or to the
need for guilty verdicts to impede the ability of gangs to “‘target
our youth’” to make them do the gang’s “‘dirty work’” forfeits
these claims on appeal. (People v. Hoyt, supra, 8 Cal.5th at
pp. 942–943.) The futility exception to the forfeiture rule does
not save these claims. That exception applies in “unusual” or
“extreme” circumstances like those in People v. Hill (1998) 17
Cal.4th 800, 821, 826 where defense counsel’s failure to object
was excused by the prosecutor’s “continual misconduct, coupled
with the trial court’s failure to rein in her excesses, [which]
created a trial atmosphere so poisonous” that further objections
“would have been futile and counterproductive” to the defendant.
(Id. at p. 821; see also id. at p. 836.) No such “unusual” or
“extreme” circumstances were present here.
       Defendant’s motion for mistrial as to the remaining
claims—the references to the man with the special needs son who
was shot after being asked, “‘Where you from?,’” the man who
spoke about veteran gang members making younger gang
members prove themselves by committing crimes, and the




                                22
woman who was afraid to testify about a gang killing—was
sufficiently timely to preserve these claims for appeal. (See
People v. Peoples (2016) 62 Cal.4th 718, 801 [the failure to object
timely to prosecutorial misconduct did not result in forfeiture
where defense counsel moved for a mistrial the following day—
before defense closing arguments began—thus giving the trial
court the opportunity to admonish the jury before deliberations
began].)

            b.    Merits

       As noted, after application of the forfeiture doctrine,
defendant’s remaining misconduct claims concern the
prosecutor’s references to the man whose special needs son was
shot after being asked, “‘Where you from?,’” the man who spoke
about veteran gang members making younger gang members
prove themselves by committing crimes, and the woman who was
afraid to testify about a gang killing. We agree with defendant
that the prosecutor, during closing argument, improperly argued
facts not in evidence (People v. Mendoza, supra, 62 Cal.4th at
p. 906) and improperly quoted individual jurors (People v.
Freeman, supra, 8 Cal.4th at p. 517). But the misconduct was
harmless in light of the overwhelming evidence of guilt adduced
at trial.
       As we explained above, the evidence that defendant aided
and abetted a willful, deliberate, and premeditated murder was
overwhelming. In addition to the evidence supporting a direct
aiding and abetting theory, which we discuss above, law
enforcement identified defendant from the three-second video,




                                 23
other witnesses identified him and described his role in the fight
and shooting before and at trial.
       Defendant argues that to the extent the jury relied on a
direct aiding and abetting theory, it was a close case because the
testimony that suggested defendant said somebody should get a
gun was “very uncertain.” He reasons that the jury’s failure to
convict either Gutierrez or Hernandez “suggests that
[defendant’s] mere participation in the fight would not have been
enough to convince the jury that he aided and abetted the
shooter.”
       Even without evidence that defendant called for someone to
get a gun, the case for direct aiding and abetting was not close.
Contrary to his assertion, defendant did not “mere[ly]
participat[e] in [a] fight.” He was the primary actor in the
assault on Israel. He approached Israel, issued a gang challenge,
repeatedly struck Israel, and held Israel’s arms behind his back—
after someone called for a gun—while Leonardo shot him.
       Moreover, the fact that the jury did not convict Gutierrez or
Hernandez tends to demonstrate that the jury did not rely on any
improper remarks by the prosecutor. The prosecutor made the
challenged remarks generally and not specifically in reference to
defendant. Had the jury relied on any improper remarks in
convicting defendant, it would have also convicted Gutierrez and
Hernandez.
       Finally, the trial court instructed the jury that the
attorney’s arguments were not evidence. We presume the jury
understood and followed the court’s instructions. (People v. Hajek
and Vo (2014) 58 Cal.4th 1144, 1178, overruled on another
ground in People v. Rangel (2016) 62 Cal.4th 1192, 1216.)




                                24
D.    Assembly Bill No. 333

        Defendant contends that in light of Assembly Bill No. 333’s
changes to section 186.22, we must reverse the true findings on
the criminal street gang and firearm enhancements. The
Attorney General agrees as do we.
        Assembly Bill No. 333 narrowed section 186.22’s definition
of a “‘criminal street gang’” and altered the section’s
requirements for proving a “‘pattern of criminal gang activity.’”
(People v. Lopez (2021) 73 Cal.App.5th 327, 344–345 (Lopez).) We
agree with the parties that Assembly Bill No. 333, which took
effect on January 1, 2022, applies retroactively to defendant’s
non-final appeal. (Lopez, supra, 73 Cal.App.5th at pp. 343–344.)
        Defendant argues the prosecution presented insufficient
evidence to show Gardena 13 is a criminal street gang or engages
in a pattern of criminal activity under Assembly Bill No. 333’s
amendments to section 186.22. The Attorney General disagrees
that the prosecution’s evidence was insufficient to show Gardena
13 is a criminal street gang, but concedes that the evidence was
insufficient to show a pattern of criminal activity under the
amended statute.
        “When a statutory amendment adds an additional element
to an offense, the prosecution must be afforded the opportunity to
establish the additional element upon remand. (People v.
Figueroa (1993) 20 Cal.App.4th 65, 71–72 & fn. 2 . . . .) Such a
retrial is not barred by the double jeopardy clause or ex post facto
principles because the question of whether [the evidence
established the new element] was not relevant to the charges at
the time of trial and accordingly, this question was never tried.
(See [Id.] at pp. 69–72 & fn. 2.)” (People v. Eagle (2016) 246




                                25
Cal.App.4th 275, 280.) Accordingly, we vacate the true findings
on the criminal street gang enhancements and remand with
directions to permit the prosecution to retry those enhancements
under the current law if it so elects. (Ibid.)
        Defendant next argues that because the true findings on
the firearm enhancements depended on true findings on the
criminal street gang enhancements (see § 12022.53, subds. (b),
(c), (d), and (e)(1)) which we must reverse, we also must reverse
the true findings on the firearm enhancements. Again, the
Attorney General agrees as do we. Accordingly, we reverse the
firearm enhancements, but note they are subject to reimposition
if the prosecution retries the criminal street gang enhancements.

E.    Senate Bill No. 620

       Under section 12022.53, subdivision (h),10 (which became
effective January 1, 2018, pursuant to Senate Bill No. 620 (Stats.
2017, ch. 682, § 2)), a trial court may strike a section 12022.53
firearm enhancement in the interest of justice. In his original
appeal, defendant contended the trial court made two errors in
exercising its section 12022.53, subdivision (h) discretion. First,
in imposing the 25-years-to-life subdivisions (d) and (e)(1)
enhancement, it relied on the fact that the case was serious,
gang-related, and involved a shooting when that enhancement


10     “The court may, in the interest of justice pursuant to
[s]ection 1385 and at the time of sentencing, strike or dismiss an
enhancement otherwise required to be imposed by this section.
The authority provided by this subdivision applies to any
resentencing that may occur pursuant to any other law.”
(§ 12022.53, subd. (h).)




                                26
can only be imposed in a serious, gang-related case that involves
a shooting. Second, the record suggests the court was unaware
that it could strike the subdivisions (d) and (e)(1) enhancement
and impose a lesser enhancement under subdivisions (b) or (c)
and (e)(1). Because we reverse the firearm enhancements as we
explain above, defendant’s contention is now moot.

F.    Conduct Credit

      At defendant’s sentencing hearing, the prosecutor appears
to have argued that defendant was not entitled to any conduct
credit because he was sentenced to a life term. The trial court
stated that it did not believe that defendant was entitled to
conduct credit and awarded defendant 777 days of presentence
custody credit and no days of conduct credit.
      Section 2933.1, subdivision (c) limits the presentence
conduct credit a defendant convicted of a violent felony may
receive to 15 percent of the defendant’s actual presentence
custody. Section 2933.2, subdivision (a) prohibits an award of
conduct credit to a defendant convicted of murder. As the
Attorney General notes, section 2933.2, subdivision (a) does not
apply to attempted murder.
      Defendant argues that his conviction for a violent felony11
limits his conduct credit to 15 percent of his actual presentence
custody, but his life term does not bar an award of any credit.
Citing People v. Duff (2010) 50 Cal.4th 787, 793 [“The
circumstance that a defendant is sentenced to an indeterminate

11     Violent felonies under section 667.5, subdivision (c) include
attempted murder ((c)(12)) and any violation of section 12022.53
((c)(22)).




                                 27
sentence does not preclude the earning of presentence conduct
credit”], the Attorney General agrees. So do we. Accordingly,
defendant is entitled to 116 days of conduct credit. (People v.
Ramos (1996) 50 Cal.App.4th 810, 816 [a defendant is entitled to
the greatest whole number of days that does not exceed 15
percent of his actual presentence custody].)




                               28
                      V.    DISPOSITION

      The true findings on the criminal street gang and firearm
enhancements are reversed. The matter is remanded to the trial
court to permit the prosecution to retry the criminal street gang
enhancements if it so elects. If after retrial the criminal street
gang enhancements are found true, the court is to resentence
defendant on the criminal street gang enhancements and,
exercising its discretion, on the firearm enhancements. Whether
or not the prosecution retries the criminal street gang
enhancements, defendant’s sentence is to include an award of 116
days of conduct credit. In all other respects, the judgment is
affirmed.

          CERTIFIED FOR PARTIAL PUBLICATION




                                          KIM, J.



We concur:




             RUBIN, P. J.




             BAKER, J.




                               29
                  People v. Lima -- B293030
RUBIN, P. J. – Concurring;

       I have signed the majority, but I write separately to express
additional thoughts about the prosecutorial misconduct in this
case. The prosecutor made a conscious decision that she would
structure at least part of her rebuttal argument along the line
that seemingly much of the evidence in the trial conformed to the
experiences with, and fear of, gangs that several of the
prospective jurors had expressed earlier in voir dire. Twenty-six
lines of reporter’s transcript into her rebuttal argument, the
prosecutor harkened back to the lengthy voir dire process. She
then argued, “And some of the things that the perspective [sic]
jurors said in that conversation, if you were listening carefully,
are the exact concepts we are dealing with this case.” Her first
example was the prospective juror whose son was crossing the
street. Gang members threatened the son and shot him five
times.
       This was not just an isolated moment of overzealousness at
the end of a stressful attempted murder trial. Instead, the
prosecutor proceeded to match the experiences of other
prospective jurors to the evidence at trial. Off and on, for the
next 18 pages of transcript, the prosecutor returned to the theme
that might be described as, “The prosecution evidence must be
true because something similar happened to several of the
prospective jurors.”
       The majority has quoted at length of the prosecutor’s other
invocations of the experiences of the prospective jurors. There is
no need to repeat them here.
       I agree with the majority that the argument was




                                 1
improper, at a minimum, because “it is misconduct for a
prosecutor to base argument on facts not in evidence.
[Citation.]” (People v. Mendoza (2016) 62 Cal.4th 856, 906.)
Significantly, these were not just any “facts not in evidence,”
these were voir dire statements by prospective jurors who
were not testifying but whose words would carry special
weight, far beyond a remark improperly attributed to a
person the jury had never seen. Referring to facts not in
evidence has the serious potential of interfering with a fair
trial. As our Supreme Court said just the other day, an
argument based on facts not in evidence, “ ‘ “ ‘although
worthless as a matter of law, can be “dynamite” to the jury
because of the special regard the jury has for the prosecutor,
thereby effectively circumventing the rules of evidence.’ ”
[Citations.]’ [Citations.] ‘ “Statements of supposed facts not
in evidence . . . are a highly prejudicial form of misconduct,
and a frequent basis for reversal.” ’ ” (People v. Rodriguez
(2020)9 Cal.5th 474, 480 quoting People v. Hill (1998)
17 Cal.4th 800, 828, overruled on another ground in Price v.
Superior Court (2001) 25 Cal.4th 1046, 1069, fn. 13.)
       Beyond referring to facts not in evidence, the
prosecutor’s argument seemed calculated to inflame the jury.
This was a gang case – and the referenced voir dire passages
all dealt with painful and sometimes horrific experiences the
prospective jurors had had with gangs. Our Supreme Court
has advised of the critical line between forceful advocacy and
argument designed to inflame the passions of the jury. The
“jury should not be given the impression that emotion may
reign over reason. . . . [I]rrelevant information or
inflammatory rhetoric that diverts the jury’s attention from




                                 2
its proper role, or invites an irrational, purely subjective
response, should be curtailed.” (People v. Lewis (1990)
50 Cal.3d 262, 284.)
       At bottom, the prosecutor’s argument violated a short but
direct rule of law expressed by the Supreme Court in People v.
Freeman (1994) 8 Cal.4th 450, 517: “[C]ounsel should not quote
individual jurors in their argument to the entire jury.” The
prosecutor here did just that.
       If this court had reversed defendant’s conviction, we would
have been required by statute to report the prosecutor to the
State Bar, for such reporting is required, “[w]henever a
modification or reversal of a judgment in a judicial proceeding is
based in whole or in part on the misconduct, incompetent
representation, or willful misrepresentation of an attorney.”
(Bus. & Prof. Code, § 6086.7; see also People v. Hill, supra,
17 Cal.4th at p. 853, fn. 13 [reversal of murder conviction for
prosecutorial misconduct required Supreme Court to notify State
Bar].)
       I agree with the majority that the evidence against
defendant was overwhelming, and reversal is not required.
There will be no report to the State Bar. Nevertheless, it may be
time to bring forward the words of our first district in People v.
Lambert (1975) 52 Cal.App.3d 905, 911–912:
       “Despite our conclusion that the misconduct here was
nonprejudicial, we feel compelled to forewarn prosecutors that we
have too often of late been faced with the task of determining
whether unnecessarily zealous prosecutors have committed
misconduct, and if so, determining whether, on the basis of the
whole record, that misconduct was prejudicial. Frequently, it
seems that deputy district attorneys see their sole function as




                                3
winning cases even at the expense of a fair trial for the defendant
and the proper administration of justice in the courts. These
excesses then force the Attorney General’s office into often
extreme positions in an effort to justify the prosecutor’s actions.
The Attorney General might consider whether it is more
profitable to spend some time schooling such individuals in
proper prosecutorial conduct. Certainly the courts’ time could be
better spent than having to review the entire record in numerous
cases to determine whether a reversal is mandated by
prosecutorial misconduct or not.
       “While this court is not inclined to find prosecutorial
misconduct where we feel none exists, we do feel that the
instances of such improprieties have come before us too often.
Similarly, while we are not inclined to find such conduct
prejudicial if the record does not warrant such a conclusion, we
feel compelled to warn prosecutors that they cannot continue
with impunity to engage in such conduct thinking that appellate
courts will save them by applying the harmless error rule.
Convictions have been reversed before, and will continue to be,
whenever prejudicial misconduct occurs. The Attorney General,
district attorneys, and deputy district attorneys should take
appropriate steps to minimize such occurrences.” (See also
People v. Denard (2015) 242 Cal.App.4th 1012, 1023, fn. 4; People
v. Sanchez (2014) 228 Cal.App.4th 1517, 1537.)




RUBIN, P. J.




                                 4
The People v. Andres Lima
B293030



BAKER, J., Concurring




       I join the opinion for the court, but I write separately to
acknowledge, in one respect, some uncertainty about the impact
of our resolution of this appeal will have.
       Our Supreme Court granted review and transferred this
case back to us “with directions to vacate [our] decision and
reconsider the cause in light of Senate Bill No. 775 (Stats. 2021,
ch. 551) [SB 775].” There is some ambiguity in those directions
because SB 775 primarily amends the Penal Code statute that
permits a defendant to petition for a recall of his or her sentence
(Pen. Code, § 1170.95, subd. (a)) whereas defendant has not (so
far as our record reveals) filed a Penal Code section 1170.95
petition; he is before this court on direct appeal.
       Penal Code section 1170.95, as amended by SB 775,
provides in subdivision (g) that “[a] person convicted of murder,
attempted murder, or manslaughter whose conviction is not final
may challenge on direct appeal the validity of that conviction
based on the changes made to [Penal Code] Sections 188 and 189
by Senate Bill 1437 (Chapter 1015 of the Statutes of 2018).” That
is presumably why our Supreme Court has returned the cause to
us. But the governing rules for resolving a direct appeal are
different than the rules that govern resolution of a Penal Code
section 1170.95, subdivision (a) petition. And I believe the
difference could matter, procedurally speaking, if there are future
Penal Code section 1170.95 proceedings involving defendant.
       Under Penal Code section 1170.95, subdivision (d), a
defendant who petitions for recall of sentence and establishes his
or her prima facie eligibility is entitled to a determination by the
trial judge addressing whether he or she could still be convicted
of a qualifying crime (e.g., attempted murder) beyond a
reasonable doubt—and the defendant may “offer new or
additional evidence” bearing upon the question. (Pen.
Code, § 1170.95, subd. (d)(3).) If defendant files a Penal Code
section 1170.95 petition (assuming he has not already), he may
able to show he is entitled to a Penal Code section 1170.95,
subdivision (d) hearing notwithstanding today’s opinion because
our Supreme Court has held a trial court cannot rely on a
weighing of the trial evidence to find the prima facie threshold
has not been met. (See, e.g., People v. Lewis (2021) 11 Cal.5th
952, 971.) In other words, the impact of today’s holding as to
defendant’s challenge to his attempted murder conviction may be
limited because part of the rationale this court articulates for
resolving that challenge may not suffice to deny him a Penal
Code section 1170.95, subdivision (d) hearing.




                            BAKER, J.




                                 2